Citation Nr: 0811969	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  99-17 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1963 to June 
1965; he subsequently had additional service in the Army 
Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

In January 2001, the Board remanded the claim for further 
development.

A September 2002 Board decision denied the claim.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court) - which, pursuant to an 
unopposed motion, entered an Order in March 2003 vacating the 
Board's September 2002 decision and remanding the case to the 
Board for further development and readjudication.

After receiving the case back from the Court, the Board, in 
turn, then remanded it to the RO in October 2003 for 
compliance with the directives specified - including 
ensuring compliance with the Veterans Claims Assistance Act 
(VCAA).

Upon completion of the requested development, the case was 
again returned to the Board, which issued another decision in 
February 2005, again denying service connection for pes 
planus.  The veteran again appealed that decision to the 
Court.  A Joint Motion in May 2007 asked the Court to vacate 
and remand for further development and readjudication the 
portion of the Board's February 2005 decision that had denied 
service connection for pes planus (the Board also had denied 
claims for service connection for disability of the right 
third finger and for disability manifested by foot pain and 
tingling and numbness of the toes - all alleged to have been 
due to cold injury).  Later in May 2007, the Court issued an 
Order granting the Joint Motion - vacating and remanding the 
part of the Board's decision that had denied service 
connection for pes planus and dismissing the appeal as to 
those other issues.  So only the pes planus claim remained.

And to again comply with the Court's Order, the Board again 
remanded this remaining pes planus claim in July 2007, via 
the Appeals Management Center (AMC), for still further 
development and consideration - including, in particular, 
obtaining a clarifying medical opinion in September 2007.


FINDINGS OF FACT

1.  The veteran's pre-induction physical examination found 
that he had second degree pes planus, and he has conceded 
having this condition prior to beginning active duty in the 
military.

2.  The weight of the evidence, including the clarifying 
medical opinion obtained in September 2007 following the 
Board's most recent remand, clearly and unmistakably 
indicates the veteran's pre-existing (i.e., pre-service) pes 
planus did not worsen (meaning permanently increase in 
severity) during his service beyond its natural progression.


CONCLUSION OF LAW

Second degree pes planus having been found on the pre-
induction examination, the presumption of soundness on 
service entrance is not applicable to the veteran's pre-
existing pes planus, and this disorder was not aggravated 
during his service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.306 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
VCAA.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  In 
particular, letters from the RO and AMC in February 2001, 
February 2004, August 2007 (1) informed the veteran of the 
information and evidence not of record that is necessary to 
substantiate his claim; (2) informed him of the information 
and evidence that VA would obtain and assist him in 
obtaining; (3) informed him of the information and evidence 
he was expected to provide; and (4) requested that he provide 
any evidence in his possession pertaining to his claim, or 
something to the effect that he should "give us everything 
you've got pertaining to your claim."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  VA 
complied with the requirements in Dingess when it sent a VCAA 
notice letter in August 2007 discussing the downstream 
disability rating and effective date elements of the claim 
and then went back and readjudicated the claim in the 
November 2007 supplemental statement of the case (SSOC).  
This is important to point out because the Federal Circuit 
Court recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 07-7130 
(Fed. Cir. September 17, 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claim under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO and AMC obtained all 
pertinent medical records identified by the veteran and his 
representative.  In addition, as alluded to, VA furnished the 
veteran a compensation examination to determine whether his 
military service aggravated or permanently increased the 
severity of his preexisting pes planus.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  Accordingly, the 
Board finds that no further assistance is needed to meet the 
requirements of the VCAA or Court.



II.  Whether the Veteran is Entitled to Service Connection 
for Pes Planus

Governing Statutes and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in service or, if the condition at 
issue pre-existed service, for aggravation of it during 
service beyond its natural progression.  38 U.S.C.A. §§ 1110, 
1131, 1153; 38 C.F.R. §§ 3.303(a), 3.306.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  See also, Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

Service connection also is possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

"A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000)).  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).



In VAOGCPREC 3-2003, issued on July 16, 2003, it was held 
under VA's regulations as currently interpreted, if a 
condition was not noted at entry but is shown by clear and 
unmistakable evidence to have existed prior to entry, the 
burden then shifts to the claimant to show the condition 
increased in severity during service.  Only if the claimant 
satisfies this burden will VA incur the burden of refuting 
aggravation by clear and unmistakable evidence.  However, 
this General Counsel opinion went on to hold that rebutting 
the presumption of sound condition at service entrance, 
provided by 38 U.S.C.A. § 1111, requires a two-pronged 
rebuttal standard by which VA must show by clear and 
unmistakable evidence both (a) the preexistence of the 
claimed disability, and (b) that the disability did not 
increase in severity during service.  Both prongs require an 
evidentiary standard of clear and unmistakable evidence and a 
claimant is not required to show an 
in-service increase in disability before the second prong of 
this rebuttal standard attaches.  To the extent that 38 
C.F.R. § 3.304(b) states only the first prong, it is invalid.  
See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Under the language of the statute, VA's burden of showing 
that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service.  The statute 
imposes no additional requirement on the claimant to 
demonstrate that the condition increased in severity during 
service.  Because 38 C.F.R. § 3.304(b) imposes a requirement 
not authorized by the section 1111, it is inconsistent with 
the statute.  See Skinner v. Brown, 27 F.3d 1571, 1574 (Fed. 
Cir. 1994).

In explanation it was stated that the requirement of 
increased disability in 38 C.F.R. § 3.306(b) merely reflects 
the provisions of 38 U.S.C. § 1153 requiring such an increase 
and is clearly valid for that reason.  But that requirement 
in 38 C.F.R. § 3.306(b) does not apply in the context of 
determining whether the presumption of sound condition under 
38 U.S.C. § 1111 has been rebutted.  38 U.S.C.A. §§ 1111 and 
1153 establish distinct presumptions, each containing 
different evidentiary requirements and burdens of proof.  38 
U.S.C.A. § 1153 requires claimants to establish an increase 
in disability before VA incurs the burden of disproving 
aggravation in cases governed by the presumption of 
aggravation, 


while 38 U.S.C.A. § 1111 does not impose such a requirement 
in cases subject to the presumption of sound condition.  38 
C.F.R. § 3.306 is intended to implement the presumption of 
aggravation under 38 U.S.C.A. § 1153.  38 C.F.R. § 3.306(a) 
reiterates the language of 38 U.S.C.A. § 1153 and cites that 
statute as its authority.  Accordingly, 38 C.F.R. § 3.306(b) 
is inapplicable to determinations under 38 U.S.C. § 1111.  
See Cotant v. Principi, 17 Vet. App. 116, 121-22 (2003); 
Jordan v. Principi, 17 Vet. App. 261, 265 - 66 (2003); Martin 
v. Principi, 17 Vet. App. 342, 227-29 (2003).

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Background

A March 1963 pre-induction examination found that the veteran 
weighed 157 lbs. and had asymptomatic 2nd degree pes planus.  
His service medical records (SMRs) are unremarkable for 
complaints, findings or treatment for any disorders involving 
his feet, so including any problems with his pes planus.  His 
May 1965 military discharge examination found that he was 73 
inches tall and weighed 205 lbs.  Also, it was reiterated 
that he had 2nd degree pes planus, although there was no 
express indication of whether it was 
asymptomatic/symptomatic.  In an adjunct medical history 
questionnaire the veteran reported having or having had foot 
trouble and it was indicated that this was in reference to 
his pes planus.  His regular active duty service ended in 
June 1965.



Additional SMRs concerning the veteran's reserve duty from 
November 1974 to April 1981 make no reference to complaints 
of or treatment for pes planus.  Examinations in November 
1974, when he weighed 213 lbs., and in October 1978, when he 
weighed 204 lbs., revealed his feet were normal and in 
adjunct medical history questionnaires he denied foot 
trouble.  In April 1981 he weighed 240 lbs.

Treatment records of Dr. W.W. from April 1999 reflect the 
veteran had foot pain as well as numbness and tingling at the 
ends of his toes.

In an April 2001 Statement in Support of Claim (VA Form 21-
4138), the veteran stated that after being issued combat 
boots his feet began to bother him when he was stationed at 
Ft. Bragg in Fayetteville, North Carolina.  Prior to service, 
he had participated in sports and other activities but had 
not had any problems with his feet, even if he had pes 
planus.  At Ft. Bragg he was not allowed to go on sick call 
and was made to wait until he was sent to Ft. Gordon where he 
claims he was issued arch supports despite there being no 
record of this.  He was instructed to wear them for only two 
hours and then remove them but his First Sergeant would not 
allow him to remove them after two hours of training.  The 
arch supports did provide some relief.

During his June 2001 RO hearing, the veteran testified that 
he had pes planus prior to service, but said it did not 
bother him.  He claimed he sought treatment during service 
(page 1 of the transcript).  He claimed he was first seen by 
a military physician at Ft. Gordon in 1963 and was given arch 
supports, and aspirin for pain.  The physician recommended 
that he wear the arch supports for 2 hours and then remove 
them (page 2).  But, his First Sergeant would not stop the 
drills to allow him to remove the arch supports.  He had not 
received any further in-service treatment because the arch 
supports relieved the pain after he became acclimated to 
them.  He did not remember if he had sought treatment for his 
feet within the first 
post-service year, but he had continued to wear the arch 
supports because he was working on a cement floor in a mill.  
He no longer wears arch supports (page 3).  He sometimes 
takes aspirin for his foot pain and occasionally soaks his 
feet in Epsom salt water.  

In December 2001 the RO informed the veteran of the receipt 
of additional records from Dr. W.W., but also that Dr. W.W. 
had not rendered an opinion, as requested, concerning whether 
the veteran's pes planus was either caused or aggravated by 
his military service.  At the same time the RO sent another 
request to Dr. W.W. for a medical opinion about this 
determinative issue and, in response, this physician 
indicated he had "nothing in [his] records to make an opinion 
about this problem."

In May 2002, X-rays of the veteran's right foot revealed 
moderate Achilles and plantar calcaneal spurs and minimal 
hallux valgus, but no other focal abnormality.  X-rays of the 
left foot demonstrated a small plantar calcaneal spur, a very 
minimal Achilles calcaneal spur, and mild hallux valgus.

In a July 2002 statement, the veteran contended that his 
preexisting pes planus did not bother him until after his 
induction into the service when he had to wear combat boots 
during basic training, after which he began having severe 
pain in his feet.  He was given arch supports, but the foot 
pain became even worse since he was not permitted to remove 
the arch supports at the intervals prescribed by a physician.

VA furnished a compensation examination in May 2002, and 
obtained an addendum in June 2002, to determine the impact of 
the veteran's military service on his preexisting pes planus.  
The Court, however, on appeal found this examination and the 
addendum inadequate to address the question of etiology of 
this condition.

Consequently, VA furnished the veteran another compensation 
examination in September 2007, following three remands, to 
determine whether his military service aggravated or 
permanently increased the severity of his preexisting pes 
planus - that is, beyond the natural progression of the 
disease.  During the examination, the veteran complained of 
constant pain in the longitudinal arches of both feet.  
He also reported that he does not use a brace, cane or 
crutches, has no history of hospitalization or surgery, nor 
does he use any kind of corrective shoes or shoe inserts at 
the present time (although he did in the past).  He 
acknowledged that he has no history of an injury to his feet 
but he did note problems with activities of daily living.  
Objective findings indicated obvious flattening of the 
longitudinal arch bilaterally and a hallux valgus bilaterally 
with deviation of each great toe of about 20 percent 
laterally.  There was no instability or weakness noted or 
significant edema.  He had a normal gait.  After a review of 
his claims file, the examiner found no mention of any 
significant problems with the veteran's feet and 
no documentation in his service medical records of any visits 
to health facilities, sick call, or hospitalization for 
treatment of the pes planus.  The examiner indicated the 
veteran did not have problems with his pes planus until 2001.  
[Note:  As mentioned, there is the slightly earlier record in 
April 1999 showing treatment for pain in the feet and 
numbness and tingling in the toes, but it is unclear whether 
that prior episode of treatment concerned, instead, the 
veteran's other claim for foot disability due to cold injury 
- which the Board has also denied and which has since been 
dismissed by the Court as no longer at issue.]  In any event, 
whether the veteran initially received treatment, post 
service, in April 1999 or slightly later in 2001 has no 
bearing on the outcome of his claim for pes planus because 
his claim is mostly predicated on the notion of this 
condition having been exacerbated by his military service, 
so, itself, an acknowledgement that he has had this condition 
for quite some time, indeed well before even 1999.

The September 2007 VA examiner diagnosed pes planus, hallux 
valgus with residuals and peripheral neuropathy of 
undetermined etiology, noting, however, that in his opinion 
it is not secondary to the veteran's pes planus.  The 
examiner further noted that he could find no evidence of 
problems with the veteran's feet during service that required 
medical attention.  Indeed, the examiner concluded there was 
no evidence of any treatment in service for the pes planus or 
for many years subsequent to service until about the past 
several years when the veteran had complained about it.  In 
short, said the examiner, there is no documentation of any 
problem in the service, or up until several years ago of any 
significant problem involving pes planus.  Hence, the 
examiner opined that in the absence of better documentation, 
there is no evidence to support the veteran's contention that 
his pes planus was aggravated or permanently increased by his 
military service.



Even though the veteran concedes that he had pes planus prior 
to service, he states that it was asymptomatic.  
Nevertheless, it was found on the pre-induction examination 
and determined to be second degree.  Pes planus is a 
disability listed in the Schedule for Rating Disabilities.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2007).  A 
noncompensable rating is warranted for mild symptoms relieved 
by a built-up shoe or arch supports.  A 10 percent rating is 
warranted when pes planus is moderate with the weight-bearing 
line over or medial to the great toe, inward bowing of the 
tendo-achillis, pain on manipulation and use of the feet, 
either bilaterally or unilaterally.

Accordingly, the presumption of soundness upon entrance into 
active service does not apply.  Because the presumption of 
soundness does not apply, the standards announced in VAOGPREC 
3-2003 are not applicable, i.e., 
the two-pronged rebuttal standard requiring clear and 
unmistakable evidence of 
pre-existence and of no in-service aggravation.  Rather, the 
burden is on the veteran to establish a permanent in-service 
increase in disability.

Pes planus, i.e., flat feet, is unique in the sense that it 
is a readily observable condition, even by a layman.  So the 
veteran is competent to acknowledge this 
pre-existing condition.  Once evidence is determined to be 
competent, the Board must determine whether it is also 
credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  The Board finds the veteran's 
statements and testimony that he was given arch supports 
during service, in response to complaints of symptoms due to 
his pes planus, to be credible.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  See also 38 C.F.R. § 3.159(a)(2).

This alone, however, is insufficient to establish there was a 
permanent in-service increase in his pre-existing pes planus 
disability.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  A pre-existing disease or injury will be 
presumed to have been aggravated by service only if the 
evidence shows that the underlying disability underwent an 
increase in severity; the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  See Davis v. 
Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 
3.306(a) (2007).

A finding of aggravation is inappropriate in cases where the 
evidence shows the increase is due to the natural progress of 
the disease.  Furthermore, mere temporary or intermittent 
flare-ups of a pre-existing disease during service are 
insufficient to be considered aggravation of the disease 
unless the underlying condition, as contrasted to symptoms, 
worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

When examined for discharge from service, the veteran weighed 
some 48 lbs. more than during his pre-induction examination.  
He complained of having or having had problems with his feet.  
Interpreted most favorably, i.e., that he complained of 
current symptoms at discharge rather than a mere history of 
symptoms, there remains the fact that by his own admission he 
had not sought any further treatment during service, even 
though he now states that he continued to have 
symptomatology.

In his September 1999 substantive appeal (VA Form 9), the 
veteran stated that Dr. W.W. believed the veteran's pes 
planus had worsened during service.  However, Dr. W.W. stated 
in January 2002 that he had nothing in his records upon which 
to make such an opinion.  In the veteran's July 2002 
Statement in Support of Claim (VA Form 21-4138), he also 
reported that the May 2002 VA examiner had stated to him that 
the pes planus was aggravated during service.  And yet, the 
record indicates otherwise, showing this physician concluded 
the veteran's military service did not aggravate or 
permanently increase his pes planus.  See also the June 2002 
addendum to this same effect.



In this regard, as to the requirement of medical evidence of 
a nexus to service, when the underlying medical nature of 
evidence has been significantly diluted, as in the connection 
between a lay account of past medical information, and 
filtered through layman's sensibilities, such evidence is too 
attenuated and inherently unreliable to constitute 'medical' 
evidence.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993); See also Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).

Probably most importantly, though, even the additional 
medical opinion obtained in September 2007 following the 
Board's most recent remand - specifically to clarify whether 
there was aggravation during service of the pre-existing pes 
planus, concluded rather unequivocally that there was not.  
This September 2007 VA examiner's opinion, after a review of 
the claims file, found no evidence of any foot problems in 
service that required medical attention.  Indeed, the 
examiner found no evidence of treatment until many years 
after service.  He was very clear in stating there was no 
evidence supporting the veteran's contention that his 
military service had aggravated or permanently increased his 
preexisting pes planus.

The May 2007 Court Order required the examiner to note 
whether it is indisputable that any increase in severity was 
beyond the normal progression to be expected with respect to 
this disorder.  And while the September 2007 examiner did not 
use this specific language, his use of "no evidence 
supporting the veteran's contention" is tantamount to 
stating that the evidence indisputably shows his military 
service did not aggravate or permanently increase his 
preexisting pes planus.  The examiner simply left no doubt 
about his opinion concerning this, and his opinion remains 
uncontroverted.



In the absence of any competent evidence suggesting 
aggravation of the preexisting pes planus during service, VA 
must deny the claim for this condition because 
the preponderance of the evidence is unfavorable, in turn 
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The claim for service connection for pes planus is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


